AFFIRMED IN PART, REVERSED IN PART, AND REMANDED and
Opinion Filed June 23, 2022




                                      S
                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-21-00290-CV

    IN THE MATTER OF THE MARRIAGE OF KECHIA KYLES DAY
                      AND THOMAS DAY

                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-72959

                         MEMORANDUM OPINION

                     Before Justices Carlyle, Smith, and Garcia
                             Opinion by Justice Garcia

      Kechia Kyles (formerly Kechia Kyles Day) appeals from a final decree of

divorce and raises three issues on appeal. We conclude that the trial judge erred by

stopping the trial before Kyles finished presenting her case. Accordingly, we reverse

the decree—save for the provisions granting the parties a divorce and changing

Kyles’s name—and remand for further proceedings.

                                 I.   Background

      Kyles filed a petition for divorce, and her husband, Thomas Day, filed a

counter-petition for divorce.
      The case was tried without a jury via Zoom. Kyles was the first witness, and

she testified that she and Day had no children. Soon thereafter (twenty-two reporter’s

record pages into Kyles’s testimony), Day began interrupting the proceedings with

constant outbursts, mostly accusing Kyles of lying. When the trial judge proved

unable to stop Day from interrupting, she stopped the trial and announced that she

was going to grant the divorce and do a just and right division of the property.

      On January 29, 2021, the trial judge signed a final decree of divorce that

granted the parties a divorce, granted Kyles a name change from Kechia Kyles Day

to Kechia K. Kyles, and divided the parties’ assets and liabilities.

      Kyles timely filed a motion for new trial arguing, among other things, that the

trial judge had erred by cutting the trial short. The record does not contain an order

ruling on the motion, so we conclude that it was overruled by operation of law. See

TEX. R. CIV. P. 329b(c).

      Day’s counsel filed a suggestion of death stating that Day had died on or about

March 23, 2021.

      Kyles timely filed her notice of appeal, and the appeal was assigned to the

Fourteenth District Court of Appeals. The appeal was then transferred to this Court

pursuant to an order of the Texas Supreme Court. Accordingly, we are bound to

follow the precedential opinions of the Fourteenth District Court of Appeals. See

TEX. R. APP. P. 41.3; Mitschke v. Borromeo, No. 21-0326, 2022 WL 1510317, at *5

n.12 (Tex. May 13, 2022).

                                         –2–
      No appellate brief has been filed on behalf of Day’s estate. Nevertheless,

given the procedural posture of this case, we adjudicate this appeal as though Day

were still alive. See TEX. R. APP. P. 7.1(a).

                                II.     Issues Presented

      Kyles presents three issues on appeal. First, she argues that the trial judge

reversibly erred by stopping the trial in the middle of Kyles’s case in chief and then

rendering judgment before Kyles concluded her case and rested. Second, she argues

that a provision in the divorce decree ordering the sale of Kyles’s separate property

was reversible error. Third, she argues that the trial judge erred by making a grossly

disproportionate property division.

                                      III.   Analysis

      In her first issue, Kyles argues that the trial judge committed reversible error

by terminating the trial during Kyles’s case in chief and rendering judgment based

on the incomplete trial. We agree.

      The outcome is dictated by In re Marriage of Torres Alvarado & Gomez

Martinez, No. 14-19-00250-CV, 2021 WL 1920879 (Tex. App.—Houston [14th

Dist.] May 13, 2021, no pet.) (mem. op.). In that divorce case, child-custody issues

were tried to a jury, and the trial judge told the parties that she would reserve

property-division issues for nonjury determination. Id. at *1. At the end of the jury

trial, the parties rested subject to the issues that they agreed would be tried before

the court later. Id. However, the trial judge later rendered a final judgment resolving

                                             –3–
all matters, including property division, without a further evidentiary hearing. Id. at

*2. One party appealed, arguing that the trial judge had erred by deciding the

property-division issues without conducting or completing an evidentiary hearing or

trial thereon. Id. The court of appeals agreed and reversed, making the following

holdings:

      •      The appellant preserved error by raising the complaint in her
             motion for new trial, which the trial court denied. Id. at *2, 3.

      •      The law required the trial judge to have a contested evidentiary
             hearing or trial before exercising its discretion to divide the
             estate. Id. at *3.

      •      Although some evidence relevant to the property division was
             admitted during the jury-trial phase of the case, the trial judge
             could not render judgment against a party before that party had
             an opportunity to offer evidence and rested. Id. at *6–7.

      •      When a trial judge erroneously renders judgment before the
             parties have rested and the evidence has been closed, the
             aggrieved party need not make an offer of proof to establish
             harm; rather, harm will be presumed. See id. at *7.

      The foregoing holdings are dispositive in the instant case. Kyles preserved her

complaint in the trial court by including it in her motion for new trial. See TEX. R.

APP. P. 33.1(b) (overruling of motion for new trial by operation of law preserves

complaint properly made in motion unless taking evidence was necessary to properly

present complaint to trial court); In re Marriage of Torres Alvarado & Gomez

Martinez, 2021 WL 1920879, at *3. The trial judge erred by terminating the trial

before Kyles had completed her case in chief or rested. See In re Marriage of Torres



                                         –4–
Alvarado & Gomez Martinez, 2021 WL 1920879, at *6–7. And Kyles need not show

harm from this error. See id. at *7.

      We sustain Kyles’s first issue on appeal. Because her second and third issues

would not entitle her to more appellate relief than her first issue does, we need not

and do not address them. See TEX. R. APP. P. 47.1.

                                  IV.   Disposition

      We affirm the portions of the trial court’s Final Decree of Divorce that

(1) grant Kyles a divorce from Day on the ground of insupportability and (2) order

that Kyles’s name be changed from Kechia Kyles Day to Kechia K. Kyles. We

reverse the Final Decree of Divorce in all other respects, and we remand this case to

the trial court for further proceedings consistent with this opinion.




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE

210290F.P05




                                         –5–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

IN THE MATTER OF THE                          On Appeal from the 309th District
MARRIAGE OF KECHIA KYLES                      Court, Harris County, Texas
DAY AND THOMAS DAY                            Trial Court Cause No. 2019-72959.
                                              Opinion delivered by Justice Garcia.
No. 05-21-00290-CV                            Justices Carlyle and Smith
                                              participating.

       In accordance with this Court’s opinion of this date, the trial court’s Final
Decree of Divorce is AFFIRMED in part and REVERSED in part. We AFFIRM
the portion of the Final Decree of Divorce that grants Kechia Kyles Day a divorce
from Thomas Day on the ground of insupportability, and we AFFIRM the portion
of the Final Decree of Divorce that orders that Kechia Kyles Day’s name be
changed to Kechia K. Kyles. We REVERSE the Final Decree of Divorce in all
other respects. We REMAND this cause to the trial court for further proceedings
consistent with this opinion.

      It is ORDERED that each party bear his or her own costs of this appeal.


Judgment entered June 23, 2022.




                                        –6–